Citation Nr: 0631506	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-07 908	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to August 
1953.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2002 decision by the RO.


FINDINGS OF FACT

1.  The veteran's hearing loss is not attributable to active 
military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSION OF LAW

The veteran's hearing loss is not the result of disease or 
injury incurred in or aggravated by active military service; 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served as a gunner's mate during the Korean 
War, contends that his hearing loss is due to acoustic 
trauma suffered in service.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in July 2002.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
veteran's claim in August 2002, informed him of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence, 
and he was asked to send information describing additional 
evidence for VA to obtain.  He was asked to send any private 
medical treatment records that he had, any service records 
that he had, and any medical opinion evidence showing that 
his hearing loss was connected to his active service.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was 
established; however, those questions are not before the 
Board currently.  Indeed, as set forth below, the Board has 
determined that the claim of service connection for 
bilateral hearing loss must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records, 
private medical records, and his VA treatment records have 
been obtained.  He was afforded a VA audiometric examination 
in December 2003.  The veteran has not identified any other 
relevant evidence that exists and can be procured.  No 
further development is necessary.

II.  The Merits of the Veteran's Claim 

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the record shows that the veteran's 
hearing was normal bilaterally at the time of his separation 
from service.  The earliest and only objective evidence of 
hearing disability consists of a January 1997 treatment 
report by the veteran's private otolaryngologist in which 
the diagnostic impression was moderately severe 
sensorineural hearing loss due to presbycusis.  The veteran 
apparently obtained a hearing aid at that time, as a 
February 2002 treatment report noted that he wanted to 
replace a hearing aid that was five years old, which he 
reported he only used at night to watch television.  At that 
time he was diagnosed with mild to severe bilateral 
sensorineural hearing loss.

The record contains an April 2002 audiometric examination 
report by the veteran's private otolaryngologist.  That 
report showed that the veteran had puretone thresholds of 
30, 30, 30, 45, and 45 decibels in his right ear, and 
thresholds of 30, 30, 30, 45, and 60 decibels in his left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
His speech recognition scores were 96 percent for the right 
ear, and 96 percent for the left ear.  A December 2003 VA 
audiometric examination report showed that the veteran had 
puretone thresholds of 30, 35, 35, 45, and 45 decibels in 
his right ear, and thresholds of 30, 35, 35, 60, and 65 
decibels in his left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  His speech recognition scores were 94 
percent for the right ear, and 94 percent for the left ear.  
See 38 C.F.R. § 3.385 (2006). (For VA purposes, impaired 
hearing is considered to be a "disability" only if the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent). 

During the December 2003 VA examination, the veteran 
reported that he was a gunner's mate in the Navy, he was in 
active combat during the Korean War, and he was exposed to 
gun noise during weapons fire and in training activity.  His 
post-military employment was as a social worker.  He denied 
post-military noise exposure either recreationally or in his 
employment.  He had privately obtained hearing aids, but he 
denied using them with any regularity.  The veteran was not 
able to recall when he first noticed his hearing loss, nor 
was he able to identify a situation or circumstance that 
precipitated it.  The VA examiner stated he had reviewed the 
claims file, and he noted that the veteran's examination on 
discharge from service showed his hearing to have been 
within normal limits.  He made comments that indicated he 
had reviewed the treatment reports from the veteran's 
private otolaryngologist, in particular the comment in the 
January 1997 report that the veteran's hearing loss was due 
to presbycusis.  The VA examiner also noted that the veteran 
was unable to state when he first observed his hearing loss.  
The VA examiner opined that, even if it had been 20-25 years 
ago, it would still be 25 years after active military 
service (the veteran was 71 years old at the time of this 
examination).  He concluded that it was less likely than not 
that the veteran's hearing loss was related to military 
service. 
 
Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran has asserted that his difficulties with hearing loss 
can be attributed to acoustic trauma in service, the record 
does not establish that he has the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).  The 
Board notes that the veteran's private otolaryngologist 
during the January 1997 visit opined that the veteran's 
hearing loss was due to presbycusis.  In an August 2002 
note, the veteran's private otolaryngologist did not offer 
an opinion on whether or not hearing loss was attributable 
to service, but merely stated that the veteran had a history 
of exposure to noise in the Navy.  The veteran does not even 
contend that he has experienced hearing loss since service.  
He could not state to the VA examiner when he first noticed 
any hearing loss, but he appears to contend that because he 
was exposed to gun noise in service, his current hearing 
loss should be service connected.  

Under the circumstances, given the lack of objective 
evidence of hearing loss until many years after service, 
which is probative evidence regarding onset, and because of 
the VA examiner's opinion, the Board must conclude that the 
greater weight of the evidence is against the veteran's 
claim.  Accordingly, service connection on a direct basis 
for hearing loss must be denied.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.304 (2006).

Concerning a claim for service connection for hearing loss 
on a presumptive basis under § 3.307, the Board notes that 
there is no evidence in this case that sensorineural hearing 
loss manifested itself to a degree of 10 percent or more 
within a year after separation from service. Accordingly, 
the claim on this basis must be denied.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(a) (2006).


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


